 1   McGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL
 3   Regional Chief Counsel, Region IX
     Social Security Administration
 4   MICHAEL K. MARRIOTT, CSBN 280890
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
 6          San Francisco, California 94105
            Telephone: (415) 977-8985
 7          Facsimile: (415) 744-0134
            E-Mail: Michael.Marriott@ssa.gov
 8
 9   Attorneys for Defendant

10                                  UNITED STATES DISTRICT COURT
11
                                 EASTERN DISTRICT OF CALIFORNIA
12
                                           FRESNO DIVISION
13
     SERINA TERESA PURCELLA,                         )    Civil No. 1:18-cv-01010-SKO
14
                                                     )
15          Plaintiff,                               )    STIPULATION AND ORDER FOR A
                                                     )    FIRST EXTENSION OF TIME FOR
16                  v.                               )    DEFENDANT TO FILE HER
17                                                   )    RESPONSIVE BRIEF
     NANCY A. BERRYHILL,                             )
18   Acting Commissioner of Social Security,         )
                                                     )
19          Defendant.                               )
20                                                   )

21
22          IT IS HEREBY STIPULATED by the parties, through their undersigned attorneys, and
23   with the approval of the Court, that Defendant shall have a first extension of time of 30 days to
24   file her responsive brief. Defendant respectfully requests this extension of time because of an
25   extremely heavy workload, including twelve other district court due within the next month.
26
27
28   Stip. to Extend Def.’s Brief


                                                      1
 1            The new due date for Defendant’s responsive brief will be Wednesday, July 10, 2019.
 2
 3
                                                   Respectfully submitted,
 4
 5   Date: June 10, 2019                           PENA & BROMBERG, ATTORNEYS AT LAW

 6                                         By:     /s/ Jonathan Omar Pena*
                                                   JONATHAN OMAR PENA
 7                                                 * By email authorization on June 10, 2019
 8                                                 Attorney for Plaintiff

 9
     Date: June 10, 2019                           McGREGOR W. SCOTT
10
                                                   United States Attorney
11
                                           By:     /s/ Michael K. Marriott
12                                                 MICHAEL K. MARRIOTT
                                                   Special Assistant United States Attorney
13
                                                   Attorneys for Defendant
14
15   Of Counsel
     Jeffrey Chen
16
     Assistant Regional Counsel
17   Social Security Administration
18
19                                                ORDER

20            Pursuant to the parties’ above stipulation (Doc. 21), and for good cause shown,
21   Defendant shall file a response to Plaintiff’s opening brief on or before July 10, 2019. Plaintiff
22
     shall have up to and including July 25, 2019 to file a reply to Defendant’s response. All other
23
     terms and directives in the Court’s Scheduling Order (Doc. 9), remain unchanged.
24
25
26   IT IS SO ORDERED.
27
28
     Dated:     June 11, 2019                                     /s/   Sheila K. Oberto               .
                                                          UNITED STATES MAGISTRATE JUDGE

                                                      2
